Citation Nr: 1029102	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1964 to June 1966.  Service in the Republic of Vietnam is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's claim.  During the 
course of the appeal, the Veteran moved to Florida; original 
jurisdiction now resides with the St. Petersburg, Florida RO.

In October 2006, the Veteran presented sworn testimony during a 
personal hearing in Washington D.C., which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In a July 2008 decision, the Board denied the Veteran's claim of 
entitlement to service connection for chronic myeloid leukemia.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims 
(the Court).  In January 2009, the Court vacated the Board's July 
2008 decision and remanded the issue to the Board for further 
consideration pursuant to a Joint Motion for Remand dated earlier 
in January 2009.  

In a September 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a March 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

In April 2010, the Veteran's attorney submitted additional 
evidence in the form of a medical treatise.  However, this 
evidence had not been reviewed by the RO. This new evidence was 
not accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c) (2009).  Given the foregoing, on remand, the RO must 
review the new evidence and, if any of the claims remains denied, 
include such evidence in a supplemental statement of the case.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case (SSOC), 
dated in March 2010.

2.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



